144 N.J. Super. 352 (1976)
365 A.2d 716
DOMINICK A. D'ONOFRIO, PLAINTIFF-APPELLANT,
v.
PHYLLIS D'ONOFRIO, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued October 6, 1976.
Decided October 14, 1976.
Before Judges LORA, CRANE and MICHELS.
*353 Mr. LeRoy D. Safro argued the cause for appellant.
Mr. George D. Rosenthal argued the cause for respondent (Messrs. Rosenthal and Rubinowitz, attorneys; Mr. Jerome L. Rubinowitz on the brief).
PER CURIAM.
We affirm substantially for the reasons expressed in the written opinion of Judge Pressler, 144 N.J. Super. 200 (Ch. Div. 1976).